UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Fiscal Year Ended December 31, 2012 OR o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No. 001-35399 Cheviot Financial Corp. (Exact name of registrant as specified in its charter) Maryland 90-0789920 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 3723 Glenmore Avenue, Cheviot, Ohio (Address of Principal Executive Offices) Zip Code (513) 661-0457 (Registrant’s telephone number, including area code) Securities Registered Pursuant to Section 12(b) of the Act: Common Stock, par value $.01 per share The Nasdaq Stock Market, LLC (Title of Class) (Name of Each Exchange on which Registered) Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES oNO x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YES oNO x Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES oNO x Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the Registrant was required to submit and post such files).YES xNO o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YES oNO x The aggregate value of the voting and non-voting common stock held by non-affiliates of the Registrant, computed by reference to the closing price of the common stock as of June 30, 2012 was $55.6 million. As of February 27, 2013, there was issued and outstanding 7,400,326 shares of the Registrant’s Common Stock. DOCUMENTS INCORPORATED BY REFERENCE: (1) Proxy Statement for the 2013 Annual Meeting of Stockholders of the Registrant (Part III). (2) Annual Report to Shareholders (Part II and IV). TABLE OF CONTENTS ITEM 1. BUSINESS 2 ITEM 1A. RISK FACTORS 39 ITEM 1.B UNRESOLVED STAFF COMMENTS 40 ITEM 2. PROPERTIES 40 ITEM 3. LEGAL PROCEEDINGS 41 ITEM 4. MINE SAFETY DISCLOSURES 41 ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 42 ITEM 6. SELECTED FINANCIAL DATA 43 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 43 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 43 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 43 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 43 ITEM 9A. CONTROLS AND PROCEDURES 43 ITEM 9B. OTHER INFORMATION 44 ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 45 ITEM 11. EXECUTIVE COMPENSATION 45 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 45 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 45 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 45 ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 46 PART I ITEM 1. BUSINESS Forward Looking Statements This Annual Report contains certain “forward-looking statements” which may be identified by the use of words such as “believe,” “expect,” “anticipate,” “should,” “planned,” “estimated” and “potential.”Examples of forward-looking statements include, but are not limited to, estimates with respect to our financial condition, results of operations and business that are subject to various factors which could cause actual results to differ materially from these estimates and most other statements that are not historical in nature.These factors include, but are not limited to, general and local economic conditions, changes in interest rates, deposit flows, demand for mortgage, commercial and other loans, real estate values, competition, changes in accounting principles, policies, or guidelines, changes in legislation or regulation, and other economic, competitive, governmental, regulatory, and technological factors affecting our operations, pricing products and services. General Cheviot Financial Corp. On January 18, 2012, Cheviot Financial Corp., a Maryland corporation (the “Company”), completed its second-step conversion and related public stock offering.Cheviot Savings Bank is now 100% owned by the Company and the Company is 100% owned by public stockholders. The Company sold a total of 4,675,000 shares of common stock in a subscription, community and syndicated community offerings, including 187,000 shares to the Company’s employee stock ownership plan.All shares were sold at a purchase price of $8.00 per share. Concurrent with the completion of the offering, shares of common stock of Cheviot Financial Corp., a federal corporation, owned by public stockholders were converted into the right to receive 0.8570 shares of the Company’s common stock.Cash in lieu of fractional shares was paid at a rate of $8.00 per share.As a result of the offering and the exchange, the Company had 7,596,557 shares outstanding. The Company is subject to comprehensive regulation and examination by the Board of Governors of the Federal Reserve System.Cheviot Financial Corp.’s executive offices are located at 3723 Glenmore Avenue, Cheviot, Ohio 45211, and its telephone number at this address is (513) 661-0457.At December 31, 2012, we had consolidated assets of $632.0 million, deposits of $490.6 million and shareholders’ equity $107.9 million.References to Cheviot Financial Corp., or the Company refer to the predecessor corporation where appropriate. Cheviot Savings Bank Cheviot Savings Bank (the “Bank”) was established in 1911 as an Ohio-chartered savings and loan association.Following our reorganization, we became an Ohio-chartered stock savings and loan.Our primary business activity is the origination of one- to four-family real estate loans.To a lesser extent, we originate construction, multi-family, commercial real estate and consumer loans.We also invest in securities, primarily United States Government Agency securities and mortgage-backed securities.At December 31, 2012, the Bank’s tangible core and risk-based capital ratios were 12.4%, 12.4% and 25.6%, levels well in excess of regulatory requirements. 2 On March 16, 2011, we completed the acquisition of First Franklin Corporation and its wholly-owned subsidiary, The Franklin Savings and Loan Company.The aggregate cash consideration paid in the acquisition (including the cancellation of stock options) was approximately $24.7 million.We acquired $277.6 million of assets, including $196.5 million of net loans, and also assumed $252.9 million of liabilities, including $221.5 million of deposits.We recorded goodwill and other intangible assets associated with the acquisition totaling $11.6 million. Market Area We conduct our operations from our executive office in Cheviot, Ohio and 11full-servicebranches, all of which are located in Hamilton County, Ohio. Cheviot, Ohio is located in Hamilton County and is 10 miles west of downtown Cincinnati.Prior to our acquisition of First Franklin, we operated primarily on the west side of Cincinnati, Ohio and the surrounding areas, but, as a result of the acquisition, we now operate throughout Cincinnati and its surrounding areas.Hamilton County, Ohio represents our primary geographic market area for loans and deposits with our remaining business operations conducted in the larger Cincinnati metropolitan area which includes Warren, Butler and Clermont Counties. We also conduct a moderate level of business in the southeastern Indiana region, primarily in Dearborn, Ripley, Franklin and Ohio Counties.We also originate loans in the northern Kentucky region secured by properties in Campbell, Kenton and Boone Counties.The local economy is diversified with services, trade and manufacturing employment remaining the most prominent employment sectors in Hamilton County.Hamilton County is primarily a developed and urban county.The employment base is diversified and there is no dependence on one area of the economy for continued employment.Major employers in the market include Proctor & Gamble, Kroger’s, Macy’s, city and county governments and the University of Cincinnati.Our future growth opportunities will be influenced by the growth and stability of the regional, state and national economies, other demographic trends and the competitive environment. Hamilton County and Cincinnati have experienced a declining population since the 1990 census while the other counties in which we conduct business had population growth.The population decline in both Hamilton County and the City of Cincinnati results from the other counties and northern Kentucky being more successful in attracting new and existing businesses to locate within their areas through economic incentives, including less expensive real estate options for office facilities. Individuals are moving to these other areas to be closer to their place of employment, for newer, less expensive housing and more suburban neighborhoods.From 2000 to 2010, Hamilton County’s population decreased by 5.1%, while population increases in the remainder of our market area ranged from a low of 5.5% in Kenton County, Kentucky to a high of 38.2% in Boone County, Kentucky. Ohio’s population increased by 1.6% during this period, and the United States’ population as a whole increased by 9.7%.Median per capita income for Hamilton County as of 2000 ($24,000) was above comparable measures for both the United States and Ohio ($22,000 and $21,000, respectively), and median per household income for Hamilton County as of 2010 ($41,000) was comparable to the same measures for both the United States and Ohio ($42,000 and $41,000, respectively), which we believe indicates the relatively stable and diversified economy in the regional market served by Cheviot Savings Bank. During the current economic difficulties, our market area has experienced a decrease in property values and building development. We believe that we have developed products and services that will meet the financial needs of our current and future customer base; however, we plan, and believe it is necessary, to expand the range of products and services that we offer to be more competitive in our market area. Marketing strategies focus on the strength of our knowledge of local consumer and small business markets, as well as expanding relationships with current customers and reaching out to develop new, profitable business relationships. 3 Competition We face significant competition within our market both in making loans and attracting deposits. Our market area has a high concentration of financial institutions including large money center and regional banks, community banks and credit unions. Some of our competitors offer products and services that we currently do not offer, such as trust services and private banking. Our competition for loans and deposits comes principally from commercial banks, savings institutions, mortgage banking firms, consumer finance companies and credit unions. We face additional competition for deposits from short-term money market funds, brokerage firms, mutual funds and insurance companies. Our primary focus is to build and develop profitable customer relationships across all lines of business while maintaining our position as a community bank. Lending Activities General.Historically, our principal lending activity has been the origination, for retention in our portfolio, of fixed-rate and adjustable-rate mortgage loans collateralized by one- to four-family residential real estate located within our primary market area.We will sell a portion of our fixed-rate loans into the secondary market. We also originate commercial real estate loans, including multi-family residential real estate loans, construction loans, business lines of credit and consumer loans. Our loan portfolio decreased to $340.4 million at December 31, 2012 from $384.3 million at December 31, 2011. 4 Loan Portfolio Composition.Set forth below is selected information concerning the composition of our loan portfolio in dollar amounts and in percentages as of the dates indicated. At December 31, Amount Percent Amount Percent Amount Percent (Dollars in thousands) Real estate loans: One- to four-family residential (1) $ % $ % $ % Multi-family residential Construction Commercial (2) Other real estate — — Commercial business Consumer (3) Total loans % % % Less: Undisbursed portion of loans in process Deferred loan origination fees ) ) ) Allowance for loan losses Total loans, net $ $ $ At December 31, Amount Percent Amount Percent (Dollars in thousands) Real estate loans: One- to four-family residential (1) $ % $ % Multi-family residential Construction Commercial (2) Other real estate — Commercial business Consumer (3) 51 48 Total loans % % Less: Undisbursed portion of loans in process Deferred loan origination fees ) 28 Allowance for loan losses Total loans, net $ $ Includes home equity lines of credit, loans purchased and loans held for sale. Includes land loans. For all dates, includes loans secured by deposit accounts. 5 Loan Maturity Schedule.The following tables set forth certain information as of December 31, 2012 and December 31, 2011, regarding the amount of loans maturing in our portfolio.Demand loans and loans with no stated maturity are reported as due within one year. At December 31, 2012 Within One Year One Through Three Years Over Three Through Five Years Over Five Through Ten Years Over Ten Through Twenty Years Beyond Twenty Years Total (In thousands) Real estate loans: One- to four-family residential $ Multi-family residential — Construction 98 — Commercial — Other real estate — Commercial business — Consumer — — — Total loans $ At December 31, 2011 Within One Year One Through Three Years Over Three Through Five Years Over Five Through Ten Years Over Ten Through Twenty Years Beyond Twenty Years Total (In thousands) Real estate loans: One- to four-family residential* $ Multi-family residential Construction 89 Commercial Other real estate Commercial business Consumer —- Total loans $ *Loan maturity table for December 31, 2011 has been restated to be consistent with current year presentation.Prior year presentation used underlying loan data based on OTS reporting format. 6 Fixed and Adjustable-Rate Loan Schedule.The following tables set forth at December 31, 2012 and December 31, 2011, the dollar amount of all fixed-rate and adjustable-rate loans and home equity lines of credit due after December 31, 2013 and December 31, 2012, respectively. At December 31, 2012 and Due After December 31, 2013 Fixed Floating or Adjustable Total (In thousands) Real estate loans: One- to four-family residential $ $ $ Multi-family residential Construction — Commercial Other real estate Commercial business Consumer — Total loans $ $ $ At December 31, 2011 and Due After December 31, 2012 Fixed Floating or Adjustable Total (In thousands) Real estate loans: One- to four-family residential $ $ $ Multi-family residential Construction — Commercial Other real estate Commercial business Consumer — Total loans $ $ $ Residential Mortgage Loans.Cheviot Savings Bank originates mortgage loans secured by one- to four-family properties, most of which serve as the primary residence of the owner. As of December 31, 2012, one- to four-family residential mortgage loans totaled $249.2 million, or 72.6% of our total loan portfolio.At December 31, 2012, our one- to four-family residential loan portfolio consisted of 49% adjustable-rate loans and 51% of fixed-rate loans. Most of our loan originations result from relationships with existing or past customers, members of our local community and referrals from realtors, attorneys and builders. Our residential mortgage loans generally have terms from 10 to 30 years and amortize on a monthly basis with principal and interest due each month. As of December 31, 2012, we offered the following residential mortgage loan products: ● Fixed-rate loans of various terms; ● Adjustable-rate loans; ● Home equity lines of credit; ● Loans tailored for first time home buyers; ● Construction/permanent loans; and ● Short-term (bridge) loans. ● No cost loans 7 Residential real estate loans may remain outstanding for significantly shorter periods than their contractual terms as borrowers refinance or prepay loans at their option without penalty. Our residential mortgage loans customarily contain “due on sale” clauses which permit us to accelerate the indebtedness of the loan upon transfer of ownership in the mortgage property. We currently sell a portion of our conforming fixed-rate loans in the secondary market and hold the remaining fixed-rate loans and adjustable-rate loans in our portfolio. During the years ended December 31, 2012 and 2011, we sold $76.9 million and $49.5 million, respectively, in loans, the majority of which was sold servicing retained.We lend up to a maximum loan-to-value ratio of 95% on mortgage loans secured by owner-occupied properties, with the condition that private mortgage insurance is required on first mortgage loans with a loan-to-value ratio in excess of 85%. The first time home buyer program allows up to 95% financing and requires private mortgage insurance.During the years ended December 31, 2012 and 2011, we originated $4.2 million and $5.5 million, respectively in loans under this program.As of December 31, 2012, these loans were performing in accordance with the original terms.To a lesser extent, we originate non-conforming loans that are tailored to the needs of the local community. Our adjustable-rate mortgage loans are originated with a maximum term of 30 years. Adjustable-rate loans include loans that provide for an interest rate based on the interest paid on U.S. Treasury Securities of corresponding terms, plus a margin. Our adjustable-rate mortgages include limits on the increase or decrease in the interest rate. The interest rate may increase or decrease by a maximum of 2.0% per adjustment with a ceiling rate over the life of the loan, which generally is 5.0%. For all adjustable-rate loans, borrowers are qualified at the initial rate and at 2.0% over the initial rate.We do not originate subprime, Alt-A or option ARM residential mortgage loans. The retention of adjustable-rate loans in our portfolio helps reduce exposure to changes in interest rates. However, there are credit risks resulting from potential increased costs to the borrower as a result of rising interest rates. During periods of rising interest rates, the risk of default on adjustable-rate mortgages may increase due to the upward adjustment of interest cost to the borrower.During periods of declining interest rates, our interest income from adjustable rate loans may be significantly decreased. During the year ended December 31, 2012, we had new loan originations of $10.2 million in adjustable-rate loans and $113.0 million in fixed-rate loans.During the year ended December 31, 2011, we originated $8.7 million in gross adjustable-rate loans and $60.6 million in gross fixed-rate loans. Included in residential mortgage loans at December 31, 2012 were $22.8 million of home equity lines of credit and $3.0 million of home equity loans.Home equity lines of credit are generally made for owner-occupied homes and are secured by first or second mortgages on residential properties. We are attempting to increase our originations of home equity lines of credit.We generally offer home equity lines of credit with a maximum loan to appraised value ratio of 85% including senior liens on the subject property and with a maximum loan to appraised value of ratio 80% when the senior lien is held elsewhere. We currently offer these loans for terms of up to 10 years, and with adjustable rates that are tied to the prime rate. Commercial Real Estate Loans.We originate commercial real estate loans to finance the purchase of real property, which generally consists of land and/or developed real estate. In underwriting commercial real estate loans, consideration is given to the property’s historic and projected cash flow, current and projected occupancy, location, physical condition and credit worthiness of the borrower. At December 31, 2012, our commercial real estate portfolio totaled $47.3 million, or 13.8%, of total loans. A majority of our commercial real estate loans are secured by properties in Hamilton County. Our commercial real estate portfolio is diverse as to borrower and property type. 8 Commercial real estate lending involves additional risks compared to one- to four-family residential lending because payments on loans secured by commercial real estate properties are often dependent on the successful operation or management of the properties, and/or the collateral value of the commercial real estate securing the loan. Repayment of such loans may be subject, to a greater extent than residential loans, to adverse conditions in the real estate market or the economy. Also, commercial real estate loans typically involve large loan balances to single borrowers or groups of related borrowers. Our policies limit the amount of loans to a single borrower or group of related borrowers to reduce this risk. Commercial real estate loans generally have a higher rate of interest and shorter term than residential mortgage loans because of increased risks associated with commercial real estate lending. We offer commercial real estate loans at adjustable-rates and fixed-rates with a term generally not exceeding 25 years. Multi-Family Loans.At December 31, 2012, $23.9 million, or 7.0%, of our total loan portfolio consisted of loans secured by multi-family real estate. We originate fixed-rate and adjustable rate multi-family real estate loans with amortization schedules of up to 25 years. We generally lend up to 80% of the property’s appraised value. Appraised values are determined by an outside independent appraiser that we designate. In deciding to originate a multi-family loan, we review the creditworthiness of the borrower, the expected cash flows from the property securing the loan, the cash flow requirements of the borrower, the value of the property and the quality of the management involved with the property. We generally obtain the personal guarantee of the principals when originating multi-family real estate loans. Multi-family real estate lending is generally considered to involve a higher degree of credit risk than one-to four-family residential lending. Such lending may involve large loan balances concentrated on a single borrower or group of related borrowers. In addition, the payment experience on loans secured by income producing properties typically depends on the successful operation of the related real estate project. Consequently, the repayment of the loan may be subject to adverse conditions in the real estate market or the economy generally. Construction Loans. Cheviot Savings Bank originates construction loans for owner-occupied residential real estate, and, to a lesser extent, for commercial builders of residential real estate, improvement to existing structures, new construction for commercial purposes and residential land development. At December 31, 2012, construction loans represented $1.2 million, or 0.4%, of Cheviot Savings Bank’s total loans. At December 31, 2012, the unadvanced portion of these construction loans totaled $933,000. Construction loans we originate generally provide for the payment of interest only during the construction phase (12 months for single family residential and varying terms for commercial property and land development). At the end of the construction phase, the loan converts to a permanent mortgage loan. Before making a commitment to fund a construction loan, Cheviot Savings Bank requires detailed cost estimates to complete the project and an appraisal of the property by an independent licensed appraiser. Cheviot Savings Bank also reviews and inspects each property before disbursement of funds during the term of the construction loan. Loan proceeds are disbursed after inspection based on the percentage of completion method. 9 Construction lending generally involves a greater degree of risk than other one- to four-family mortgage lending. The repayment of the construction loan is, to a great degree, dependent upon the successful and timely completion of construction. Various potential factors including construction delays or the financial viability of the builder may further impair the borrower’s ability to repay the loan. Consumer Loans.During 2010, we began offering automobile loans to our customers.In addition, on a limited basis, we make loans secured by deposit accounts up to 90% of the amount of the depositor’s collected deposit account balance.We also acquired $3.4 million of consumer loans in our acquisition of The Franklin Savings and Loan Company, consisting of education and automobile loans.At December 31, 2012, consumer loans totaled $1.7 million, or 0.5%, of total loans. Commercial Business Loans.We originate commercial business lines of credit and loans, which are secured by non-real estate business assets such as equipment, receivables and inventories.We focus on the origination of commercial business loans in amounts between $50,000 and $250,000.At December 31, 2012, commercial business loans totaled $19.9 million, or 5.8%, or total loans. Commercial business lending generally involves additional risks compared to one- to four-family residential lending because repayment generally depends on the successful operation of the borrowers’ business.Repayment of such loans may be subject, to a greater extent than residential loans, to adverse conditions in the real estate market or the economy.Commercial and industrial loans have greater credit risk than one- to four- family residential real estate loans.Our policies limit the amount of loans to a single borrower or group of related borrowers to reduce this risk. Loan Originations, Purchases, Sales and Servicing.While we originate both fixed-rate and adjustable-rate loans, our ability to generate each type of loan depends upon relative borrower demand and the pricing levels as set in the local marketplace by competing banks, thrifts, credit unions, and mortgage banking companies. Our volume of real estate loan originations is influenced significantly by market interest rates, and, accordingly, the volume of our real estate loan originations can vary from period to period. Our volume of commercial real estate lending has increased during 2012 as a result of our effort to emphasize relationship banking. Loan Approval Procedures and Authority.The lending activities of Cheviot Savings Bank are subject to the written underwriting standards and loan origination procedures established by the board of directors and management. Loan originations are obtained through a variety of sources, primarily consisting of existing customers and referrals from real estate brokers. Written loan applications are taken by one of Cheviot Savings Bank’s loan officers. Cheviot Savings Bank obtains property appraisals from independent appraisers on substantially all of its loans. Our loan approval process is intended to provide direction to management on all phases of real estate lending activity since such real estate mortgage lending is the single most important revenue producing investment of Cheviot Savings Bank. Therefore, we believe that the underwriting of mortgage loans should be consistent with safe and sound practices to ensure the financial viability of Cheviot Savings Bank. The loan underwriting policy is also established to provide appropriate limits and standards for all extensions of credit in real estate or for the purpose of financing the construction of a building or other improvement. Individual officer loan approval authorities are up to $1.0 million in the aggregate for one- to four-family residential real estate loans and $250,000 in the aggregate for secured consumer loans.Generally, all multi-family residential and commercial real estate loans and commercial business loans require approval by at least two members of our loan committee (our four senior lending officers, including our President and Chief Executive Officer) or at least two members of our executive committee (our President and Chief Executive Officer and two outside directors).Other types of loans that exceed individual approval authorities can be approved in amounts up to $1.5 million in the aggregate by at least two members of our executive committee.The loan committee reviews all loan applications submitted to Cheviot Savings Bank and lists such applications on a review sheet that is submitted to the board of directors. All loans approved by the loan committee or the executive committee are reviewed by the full board of directors,and the board of directors must approve all other loans other than those specifically set forth above. 10 Loans to One Borrower.State savings and loan institutions are subject to the same loans to one borrower limits as those applicable to national banks, which under current regulations restrict loans to one borrower to an amount equal to 15% of unimpaired equity on an unsecured basis, and an additional amount equal to 10% of unimpaired equity if the loan is secured by readily marketable collateral (generally, financial instruments and bullion, but not real estate).Our loans to one borrower limit under this regulation at December 31, 2012 was $14.5 million.Our policy generally provides that loans to one borrower (or related borrowers) should not exceed $4.0 million (excluding the borrower’s principal residence). However, the board of directors may approve loans in greater amounts and may amend this limitation annually based on the asset growth and capital position of Cheviot Savings Bank. At December 31, 2012, the largest aggregate credit exposure to one borrower consisted of one loan totaling $5.0 million.This loan is secured by commercial real estate and was performing in accordance with contractual terms. There were 29 additional credit relationships, including committed amounts, in excess of $1.0 million at December 31, 2012.All of the loans extended under these credit relationships were performing as of December 31, 2012. Asset Quality General.One of our key operating objectives has been, and continues to be, to maintain a high asset quality. Our high proportion of one- to four-family mortgage loans, our maintenance of sound credit standards for new loan originations and our loan administration procedures have resulted in our historical ratios of non-performing loans to total loans being lower than those of our peers.Our originated impaired and non-performing loans totaled $5.7 million, or 2.8% of net originated loans at December 31, 2012, and $5.7 million, or 2.7% of net originated loans at December 31, 2011.We have addressed the consequences of a weakening national and local economy by adhering to our conservative underwriting standards and limiting our exposure on one- to four-family residential investment properties. Collection Procedures.When a borrower fails to make required payments on a loan, we take a number of steps to induce the borrower to cure the delinquency and restore the loan to a current status. Cheviot Savings Bank has implemented certain loan tracking policies and collection procedures to ensure effective management of classified assets. Cheviot Savings Bank generally sends a written notice of non-payment to its borrower after a loan is first past due. If payment has not been received within a reasonable time period, personal contact efforts are attempted by telephone or by letter. If no payment is received the following month, a letter stating that the borrower is two months behind is mailed indicating that the borrower needs to contact our collections department, and make payment arrangements. If the borrower has missed two consecutive payments, a demand letter will be sent by certified mail. On all accounts that are not current ten days after the completion of the last step set forth above our collection manager or staff member contacts the borrower by phone at their home and if necessary, at their place of employment in order to establish communications with the borrower concerning the delinquency and to try to establish a meeting with the borrower to determine what steps are needed to bring the borrower to a current status. If contact with the borrower by telephone is unsuccessful and the loan becomes 60 days delinquent Cheviot Savings Bank sends a letter stating its intention to begin foreclosure procedures. If no satisfactory agreement has been reached with the borrower within 15 days after the foreclosure intention letter, the Collection Resolution Committee will consider the status of the delinquency and may authorize Cheviot Savings Bank’s attorney to send a letter to the borrower advising the borrower that foreclosure proceedings will be initiated and setting forth the conditions which could forestall the foreclosure. In selected cases, Cheviot Savings Bank may make an economic decision to forego foreclosure and work with the borrower to-bring the loan current. Repayment schedules may be entered into with chronically delinquent borrowers if management determines this resolution is more advantageous to Cheviot Savings Bank. 11 In connection with home equity lines of credit, when payment is first past due the collection manager or staff member attempts to contact the borrower by phone at their home. If phone contact is unsuccessful, the collection manager or staff member will mail a late notice to the borrower at the beginning of the following month indicating the need to contact the collections personnel and bring the loan current. If the preceding steps are unsuccessful then the collection manager will implement the steps described above leading to foreclosure. Cheviot Savings Bank has implemented several credit risk measures in the loan origination process that have served to reduce potential losses.Cheviot Savings Bank also seeks to limit loan portfolio credit risk by originating in the local market generally one- to four-family permanent mortgage loans with a loan-to-value of 85% or less, and one and two family owner-occupied residential mortgage loans with a loan-to-value of 85%, with private mortgage insurance required on first mortgage loans with loan-to-value of greater than 85%.Cheviot Savings Bank consistently observed conservative loan underwriting guidelines and makes exceptions in originating such loans only if there are sound reasons for such exceptions. Credit risk on commercial real estate loans is managed by generally limiting such lending to local markets and emphasizing sound underwriting and monitoring the financial status of the borrower.In originating such loans Cheviot Savings Bank seeks debt service coverage ratios in excess of 1.00x. To limit the impact of loan losses in any given quarter, Cheviot Savings Bank seeks to maintain an appropriate level of valuation allowances.Its management and board of directors review the level of general valuation allowances on a quarterly basis to ensure that adequate coverage against known and inherent losses is maintained, based on the level of non-performing and classified assets, our loss history and industry trends and economic trends. Cheviot Savings Bank has established detailed asset review policies and procedures which are consistent with generally accepted accounting principles.Quarterly reviews of the valuation allowance are conducted by the board of directors.Pursuant to these procedures, when needed, additional valuation allowances are established to cover anticipated losses in the portfolio. We hold foreclosed property as real estate acquired through foreclosure. We carry foreclosed real estate at lower of cost or fair value less estimated selling costs. If a foreclosure action is commenced and the loan is not brought current, paid in full, or refinanced before the foreclosure sale, we either sell the real property securing the loan at the foreclosure sale or sell the property as soon thereafter as practical. Marketing real estate owned generally involves listing the property for sale. Cheviot Savings Bank maintains the real estate acquired through foreclosure in good condition to enhance its marketability.As of December 31, 2012, we held 25 properties classified as real estate owned totaling $4.0 million and at December 31, 2011, we held 34 properties classified as real estate owned totaling $3.8 million.At December 31, 2012, our three largest real estate properties acquired through foreclosure were a residential home, a land lot and a condominium complex totaling in the aggregate $2.1 million. As a result of the First Franklin Corporation acquisition, we acquired 36 properties classified as real estate owned totaling $2.4 million, net of fair value adjustments.These properties are insured by Cheviot Savings Bank.Cheviot Savings Bank takes actions to ensure that a property does not deteriorate due to neglect while held as real estate owned.New appraisals are ordered at the time Cheviot Savings Bank takes ownership of the property.Updated appraisals may be ordered at future dates depending on the availability of automated estimated value reports, the stability of then-existing market conditions, the continued maintenance of the property and the existence of zoning or environmental changes.We work with preapproved real estate agents to sell the property. 12 Delinquent Loans and Non-performing Loans and Assets.Our policies require that the collection manager monitor the status of the loan portfolios and report to the board of directors on a monthly and quarterly basis. These reports include information on delinquent loans, criticized and classified assets, foreclosed real estate and our plans to cure the delinquent status of the loans. It is Cheviot Savings Bank’s policy to underwrite single-family residential loans up to a 95% loan-to-value ratio and all other loans (multi-family, construction, commercial and consumer) on no more than an 85% loan-to-value ratio.We generally stop accruing interest on our one-to four-family residential, construction and commercial loans when interest or principal payments are 90 days in arrears. Consumer loans are comprised of loans secured by deposits, automobile loans and unsecured loans with Cheviot Savings Bank. Suchloans are placed on non-accrual status should they become 90 days delinquent. We will stop accruing interest earlier when the timely collectibility of such interest or principal is doubtful. We designate loans on which we stop accruing interest as non-accrual loans and we reverse outstanding interest that we previously credited. We may recognize income in the period that we collect it, when the ultimate collectability of principal is no longer in doubt. We return a non-accrual loan to accrual status when factors indicating doubtful collection no longer exist and the loan has been brought current. In accordance with industry standards and regulatory requirements, it is Cheviot Savings Bank’s policy to charge-off a loan when it becomes apparent that recovery of amounts due is not probable, either from expected payments from the borrower or from settlement of the collateral. 13 The following table sets forth certain information regarding delinquencies in our loan portfolio. 30 to 59 Days Delinquent 60 to 89 Days Delinquent 90 or More Days Delinquent Amount Percent of Net Loans Amount Percent of Net Loans Amount Percent of
